*598MEMORANDUM *
Fidelity National Financial (“Fidelity”) filed suit in district court against Colin Friedman, Steven Spector, and numerous other defendants (collectively “Defendants”). The district court granted Fidelity’s request for a preliminary injunction prohibiting the depletion of Defendants’ assets during the pendency of the suit. Defendants brought this interlocutory apT, peal, and we affirm.
We review a district court’s decision regarding a preliminary injunction for an abuse of discretion. Price v. City of Stockton, 390 F.3d 1105, 1109 (9th Cir.2004) (per curiam). Notwithstanding Defendants’ protestations, the district court did not abuse its discretion.
First, the district court applied the correct legal standard. To obtain an injunction, Fidelity was required to show “either: (1) a combination of probable success on the merits and the possibility of irreparable harm; or (2) that serious questions are raised and the balance of hardships tips in its favor.” A & M Records, Inc. v. Napster, Inc., 239 F.3d 1004, 1013 (9th Cir.2001) (citation omitted). In deciding to grant the injunction, the district court set forth the appropriate legal test and discussed extensively the facts relevant to the injunction determination. Based on these facts, the court concluded that Fidelity “raised a serious question as to whether judgment debtors fraudulently concealed assets” and that the hardships tipped in Fidelity’s favor.
Second, it did not rely on clearly erroneous factual findings. The factual record before the district court provided more than sufficient basis upon which to conclude a preliminary injunction was warranted, and we are not “left with the definite and firm conviction that a mistake has been committed.” United States v. U.S. Gypsum Co., 333 U.S. 364, 395, 68 S.Ct. 525, 92 L.Ed. 746 (1948).
Third, the preliminary injunction does not conflict with Grupo Mexicano de Desarrollo, S.A. v. Alliance Bond Fund, Inc., 527 U.S. 308, 119 S.Ct. 1961, 144 L.Ed.2d 319 (1999). Fidelity seeks, in part, equitable relief. We have recognized that Grupo Mexicano is limited to cases in which a plaintiff seeks only money damages. In re Focus Media, Inc., 387 F.3d 1077, 1085 (9th Cir.2004). Therefore, Grupo Mexicano does not apply.
Finally, the court did not err in issuing the preliminary injunction without requiring Fidelity to post a bond because Defendants did not request a bond until after the injunction issued. See Conn. Gen. Life Ins. Co. v. New Images of Beverly Hills, 321 F.3d 878, 882 (9th Cir.2003).1
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.


. We also deny all of Defendants’ requests for judicial notice. The document referred to in the April 11, 2007 request is already part of the record in this case, and judicial notice is unnecessary. The March 29, 2007 and August 1, 2007 requests refer to documents that are not relevant to this appeal.